DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 22, drawn to a nanocomposite.
Group II, claim(s) 5-9 and 11-21, drawn to a colloid of nanocomposite in a polar solvent.
Group III, claim(s) 10-21, drawn to a process for exfoliating and/or dispersing a laminar material.
3.	During a telephone conversation with Daniel Drexler on 5/3/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-4 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  s 5-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-3 and 22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “plant extracts”, and the claim also recites “aqueous or aqueous-alcoholic extracts” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
s 2 and 22, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
9.	Regarding claims 2, 3 and 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

10.	Claim 22 provides for the use of the nanocomposite but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims do not set forth any steps involved in the use. 

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



14.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil et al. (J. Mater. Chem., 15, 3838-3843, 2005).
Patil et al. disclose a nanomaterial/natural polymer nanocomposites in which the nanomaterial is an exfoliated lamellar phyllosilicate (AMP) and the polymer is hemoglobin or myoglobin, which are proteins having a HLB >8 (same proteins as used in the present application) (page 3839, "Experimental" and Fig. 6).  Fig. 1 and the text below it show that the phyllosilicate has at least one dimension comprised between 1 and 100 nm, actually 2-8 nm. 
The limitations of claim 2 can be found in Patil et al. at Abstract, where it discloses the phyllosilicate.
The limitations of claim 3 can be found in Patil et al. at Abstract, where it discloses the myoglobin.
The limitations of claim 4 can be found in Patil et al. at Abstract, where it discloses the myoglobin.

15.	Claims 1-4 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terzopoulou et al. (Materials, 8, 652-683, 2015).
Terzopoulou et al. disclose a nanocomposite of graphene derivatives (this would have a dimension between 1 and 100 nm since it is one of the nanomaterial used in the present application) with polysaccharides (this would possess a HLB>8 since it is the polysaccharide as used in the present application) (abstract).
Terzopoulou et al. at Abstract, where it discloses the graphene.
The limitations of claim 3 can be found in Terzopoulou et al. at Abstract, where it discloses the polysaccharide.
The limitations of claim 4 can be found in Terzopoulou et al. at Abstract, where it discloses the polysaccharide.
The limitations of claim 22 can be found in Terzopoulou et al. at p. 660, where it discloses the energy applications.

16.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berrada et al. (US 2005/0214541).
Berrada et al. disclose a nanocomposite comprising a polysaccharide such as guar gum (this would possess a HLB>8 since it is the polysaccharide as used in the present application) and a phyllosilicate such as exfoliated clay having one dimension of 1 nm (claims 1, 10, [0089], [0156]).
The limitations of claim 2 can be found in Berrada et al. at claim 1, where it discloses the phyllosilicate.
The limitations of claim 3 can be found in Berrada et al. at claim 1, where it discloses the polysaccharide.
The limitations of claim 4 can be found in Berrada et al. at claim 1, where it discloses the polysaccharide.

17.	Claims 1-4 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kangas et al. (US 2015/0041730).
Kangas et al. disclose a composite of carbon nanotubes or graphene having a thickness of 1-2 nm and polysaccharides (this would possess a HLB>8 since it is the polysaccharide as used in the present application) (abstract, claim 1, [0008]).
 The limitations of claim 2 can be found in Kangas et al. at claim 1, where it discloses the carbon nanotube or graphene.
The limitations of claim 3 can be found in Kangas et al. at Abstract, where it discloses the polysaccharide.
The limitations of claim 4 can be found in Kangas et al. at Abstract, where it discloses the polysaccharide.
The limitations of claim 22 can be found in Kangas et al. at Abstract, where it discloses the supercapacitor applications.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/HUI H CHIN/Primary Examiner, Art Unit 1762